Exhibit 99.1 LEASING FUND ELEVEN, LLC ANNUAL PORTFOLIO OVERVIEW Letter from the CEOsAs of April 20, 2011 Dear investor in ICON Leasing Fund Eleven, LLC: We write to briefly summarize our activity for the year ended 2010.A more detailed analysis, which we encourage you to read, is contained in our Form 10-K.Our Form 10-K and our other annual, quarterly and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As of December 31, 2010, Fund Eleven was in its operating period.As of December 31st,we had invested in $796,316,9731 worth of business-essential equipment and corporate infrastructure.Further, our distribution coverage ratio2 for the 2010 calendar year was 94.30%.As of December 31st, Fund Eleven maintained a leverage ratio of .58:13, which represents a substantial decrease from the third quarter of 2010 resulting from the prepayment of a portion of the loan with HSH Norbank AG in the amount of approximately $22,110,000 relating to the sale of the M/V ZIM Japan Sea and the M/V ZIM Andaman Sea.The decrease was also related to the $6,375,000 prepayment of the loan with BNP Paribas in connection with the sale of the M/T Doubtless, the M/T Spotless, and the M/T Vanguard.Fund Eleven collected 100%4 of all scheduled receivables due for the fourth quarter of 2010. During the fourth quarter of 2010, we actively managed our portfolio by restructuring our financings with certain borrowers to help them accomplish their business goals while at the same time aiming to achieve our economic return on these investments.More recently, in the fourth quarter of 2010, we restructured the financing arrangements with affiliates of Northern Leasing Systems, Inc. by extending the terms of certain promissory notes and increasing the interest rates 1.50% to rates ranging from 9.47% to 9.90% per year. Also, during the quarter, the lease for various innovative telecommunications voice transport systems and high capacity conferencing servers expired. The equipment was subject to lease with Global Crossing Telecommunications, Inc. (“Global Crossing”), an affiliate of Global Crossing Limited, a publicly traded company on the NASDAQ Stock Exchange and a leading global IP solutions provider.Upon expiration of the lease, the equipment was sold to Global Crossing for approximately $3,298,000.We received a gross cash-on-cash return of approximately 139% in rental and sale proceeds related to this investment.In addition, during the fourth quarter, we sold the container vessels, the M/V ZIM Japan Sea and the M/V ZIM Andaman Sea, for $11,250,000 per vessel and used the proceeds to prepay a portion of the loan with HSH Norbank AG. Fund Eleven is fully invested; therefore, we did not make any new investments during the fourth quarter of 2010. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 2 Distribution coverage ratio is the ratio of inflows from investments divided by paid distributions, not taking into account fees and operating expenses. 3 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP.Leverage ratio is defined as total liabilities divided by total equity. 4 Collections as of January 31, 2011.Excluded are rental amounts owed in connection with our financing arrangement with Equipment Acquisition Resources, Inc., which you can read about in further detail in the portfolio overview section that follows this letter. 1 ICON Leasing Fund Eleven, LLC 2010 Annual Portfolio Overview We are pleased to present ICON Leasing Fund Eleven, LLC’s (the “Fund”) Annual Portfolio Overview for 2010.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised $365,198,690 commencing with our initial offering on April 21, 2005 through the closing of the offering on April 21, 2007. During the fourth quarter of 2010, we were in our operating period, during which time we continued to manage our investments.Cash generated from these investments is used to make distributions to our members.Our operating period is anticipated to continue for a period of five years from the closing of the offering, unless extended at our Manager’s sole discretion.Following our operating period, we will enter our liquidation period, during which time the leases and loans we own will mature or be sold in the ordinary course of business. Recent Transactions ● On February 28, 2011 and March 16, 2011, we, through our wholly-owned subsidiaries, sold the container vessels, the M/V ZIM Hong Kong (the “ZIM Hong Kong”) and the M/V ZIM Israel (the “ZIM Israel”), to unaffiliated third parties for $11,250,000 per vessel.The proceeds from the sales were used to satisfy the obligations under the loan with HSH Norbank AG. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of December 31, 2010, our portfolio consisted primarily of the following investments. ● Equipment, plant, and machinery used by The Teal Jones Group and Teal Jones Lumber Services, Inc. (collectively, “Teal Jones”) in their lumber processing operations in Canada and the United States.We, through our wholly-owned subsidiaries, entered into a lease financing arrangement with Teal Jones totaling approximately $36,000,000 in November 2006.The equipment and machinery are being leased back to Teal Jones pursuant to an eighty-four month lease that is scheduled to expire in November 2013.On December 10, 2009, we, through our wholly-owned subsidiaries, restructured the lease payment obligations of Teal Jones to provide them with cash flow flexibility while at the same time attempting to preserve our projected economic return on this investment.As of December 31, 2010, Teal Jones has made all of its lease payments. ● ICON Northern Leasing, LLC (“ICON Northern Leasing”), a joint venture owned 35% by us, 12.25% by ICON Income Fund Ten, LLC (“Fund Ten”), and 52.75% by ICON Leasing Fund Twelve, LLC (“Fund Twelve”), entities also managed by our Manager, purchased four promissory notes (the “Notes”) at a significant discount and received an assignment of the underlying Master Loan and Security Agreement, dated July 28, 2006.The aggregate purchase price for the Notes was approximately $31,573,000 and the Notes are secured by an underlying pool of leases for credit card machines.Our share of the purchase price was approximately $11,051,000.Interest on the Notes accrues at rates ranging from 9.47% to 9.90% per year and the Notes are scheduled to mature at various dates between December 15, 2011 and February 15, 2013. ● ICON Pliant, LLC (“ICON Pliant”) acquired from and simultaneously leased back to Pliant Corporation (“Pliant”) equipment that manufactures plastic films and flexible packaging for consumer products for a purchase price of $12,115,000.We and Fund Twelve have ownership interests of 55% and 45% in ICON Pliant, respectively. The lease expires on September 30, 2013.On February 11, 2009, Pliant commenced a voluntary Chapter 11 proceeding in U.S. Bankruptcy Court to eliminate all of its high-yield debt.In connection with this action, Pliant submitted a financial restructuring plan to eliminate its debt as part of a pre-negotiated package with its high-yield creditors.On September 22, 2009, Pliant assumed ICON Pliant’s lease in full as part of its financial restructuring and on December 3, 2009, Pliant emerged from bankruptcy.As of December 31, 2010, Pliant has made all of its lease payments. ● ICON MW, LLC, a joint venture owned 6.33% by us and 93.67% by Fund Twelve, owns machining and metal working equipment subject to lease with LC Manufacturing, LLC, MW Crow, Inc., MW Scott, Inc. (“Scott”), AMI Manchester, LLC (“AMI”), Gallant Steel, Inc., and MW General, Inc. (“General”).We originally acquired the equipment subject to leases with Scott, AMI, and General for the purchase prices of $600,000, $1,700,000, and $400,000, respectively.The equipment is subject to sixty month leases that commenced on January 1, 2008. 2 ● We, through our wholly-owned subsidiary, ICON Global Crossing III, LLC, own telecommunications equipment which was acquired for an aggregate purchase price of approximately $26,080,000.The equipment is subject to six leases with Global Crossing Telecommunications, Inc., all of which are for thirty-six months and expire at various times through September 2011. ● Auto parts manufacturing equipment leased to Heuliez SA (“HSA”) and Heuliez Investissements SNC (“HISNC,” together with HSA, collectively referred to as “Heuliez”).We, through our wholly-owned subsidiary, purchased the equipment for approximately $11,994,000 and it is subject to a sixty month lease that is scheduled to expire on March 31, 2012.On April 15, 2009, Groupe Henri Heuliez and HSA filed for “Redressement Judiciaire,” a proceeding under French law similar to Chapter 11 reorganization under the U.S. Bankruptcy Code.HISNC subsequently filed for Redressement Judiciaire on June 10, 2009.Since the time of the Redressement Judiciaire filings, two French government agencies agreed to provide Heuliez with financial support and a third party, Bernard Krief Consultants (“BKC”), agreed to purchase Heuliez.On July 8, 2009, the French Commercial Court approved the sale of Heuliez to BKC, which approval included the transfer of our leases.Subsequently, BKC defaulted on its obligation to purchase Heuliez and Heuliez re-entered Redressement Judiciaire.On June 30, 2010, the administrator for the Redressement Judiciaire sold Heuliez to Baelen Gaillard Industries (“BGI”).We and BGI have agreed to restructure our leases and are optimistic that we will be able to recover our investment. ●· Two Aframax 95,649 DWT (deadweight tonnage) product tankers, the M/T Senang Spirit (the “Senang Spirit”) and the M/T Sebarok Spirit (the “Sebarok Spirit”), that are bareboat chartered to an affiliate of Teekay Corporation (“Teekay”). We, through our wholly-owned subsidiaries, purchased the Senang Spirit and the Sebarok Spirit for an aggregate purchase price of approximately $88,000,000, comprised of approximately $21,300,000 in cash and a non-recourse loan in the amount of approximately $66,700,000.The sixty month bareboat charters with the affiliate of Teekay are scheduled to expire in April 2012. ● ICON EAR, LLC (“ICON EAR”), a joint venture owned 45% by us and 55% by Fund Twelve, acquired and simultaneously leased back semiconductor manufacturing equipment to Equipment Acquisition Resources, Inc. (“EAR”).We paid approximately $3,121,000 for our interest in the equipment.ICON EAR also acquired and simultaneously leased back to EAR semiconductor manufacturing equipment for a total purchase price of approximately $8,795,000.The equipment consists of silicone wafer slicers, dicers, backgrinders, lappers, and polishers that are designed to size microchips from embryo wafers.EAR’s obligations under the lease are secured by the owner’s real estate located in Jackson Hole, Wyoming, as well as personal guarantees from the owners of EAR.The leases commenced on July 1, 2008 and continue for a period of sixty months.In addition, our wholly-owned subsidiary, ICON EAR II, LLC (“ICON EAR II”), acquired and simultaneously leased back semiconductor manufacturing equipment to EAR for a purchase price of approximately $6,348,000.That lease commenced on July 1, 2008 and continues for a period of sixty months.In October 2009, certain facts came to light that led our Manager to believe that EAR was perpetrating a fraud against EAR’s lenders, including ICON EAR and ICON EAR II. On October 23, 2009, EAR filed a petition for reorganization under Chapter 11 of the U.S. Bankruptcy Code.On June 2, 2010, ICON EAR and ICON EAR II sold a parcel of real property in Jackson Hole, Wyoming for $800,000.On June 7, 2010, ICON EAR and ICON EAR II received judgments in New York State Supreme Court against two principals of EAR who had guaranteed EAR’s lease obligations.ICON EAR and ICON EAR II have had the New York State Supreme Court judgments recognized in Illinois, where the principals live, and are attempting to collect on such judgments.On March 16, 2011, ICON EAR and ICON EAR II sold a parcel of real property in Jackson Hole, Wyoming for a net purchase price of approximately $1,183,000.At this time, it is not possible to determine the ability of either ICON EAR or ICON EAR II to collect the amounts due under their respective leases from EAR’s principals. 3 Revolving Line of Credit We and certain entities managed by our Manager, ICON Income Fund Eight B L.P., ICON Income Fund Nine, LLC, Fund Ten, Fund Twelve and ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (collectively, the “Borrowers”), are parties to a Commercial Loan Agreement, as amended (the “Loan Agreement”), with California Bank & Trust.The Loan Agreement provides for a revolving line of credit of up to $30,000,000 pursuant to a senior secured revolving loan facility (the “Facility”), which is secured by all assets of the Borrowers not subject to a first priority lien.The Facility expires on June 30, 2011.The interest rate at December 31, 2010 was 4.0%.Aggregate borrowings by all ICON Borrowers under the Facility amounted to $1,450,000 at December 31, 2010, all of which was attributable to the Fund.Subsequent to December 31, 2010, the Fund repaid $1,450,000, which reduced its outstanding loan balance to $0. 10% Status Report As of December 31, 2010, the Senang Spirit, the Sebarok Spirit, the ZIM Hong Kong, and the ZIM Israel were the four assets that individually constituted at least 10% of the aggregate purchase price of our equipment portfolio.The Senang Spirit and the Sebarok Spirit are each scheduled to remain on bareboat charter during the 2011 calendar year.As discussed above, the ZIM Hong Kong and the ZIM Israel were sold in the first quarter of 2011. As of December 31, 2010, the bareboat charters for the Senang Spirit and the Sebarok Spirit each had sixteen monthly payments remaining, and to the best of our Manager’s knowledge, each vessel remains seaworthy, is maintained in good commercial marine standards and in accordance with applicable laws and the regulations of the governing shipping registry as required under each bareboat charter. As of December 31, 2010, the bareboat charters for the ZIM Hong Kong and the ZIM Israel expired, and to the best of our Manager’s knowledge, each vessel remained seaworthy, was maintained in good commercial marine standards and in accordance with applicable laws and the regulations of the governing shipping registry as required under each bareboat charter. Distribution Analysis During the year ended December 31, 2010, we continued to make monthly distributions at a rate of 9.1% per year.From the inception of the offering period, we have made 69 cash distributions to our members. During the year ended December 31, 20010, we paid our members approximately $33,339,164 in cash distributions. As of December 31, 2010, a $10,000 investment made at the initial closing would have received $5,381 in cumulative distributions representing a return of approximately 54% of such initial investment. Source of Distributions Cash from current period operations Cash accumulated from operations of prior periods Cash from current period disposition of assets Capital contributions used toestablish the initial reserve Total distributions For the year ended December 31, 2010 $ $
